421 F.2d 1391
UNITED STATES of America, Plaintiff-Appellee,v.Lormond O. WISE, Appellant.
No. 24413.
United States Court of Appeals, Ninth Circuit.
February 2, 1970.

Barry R. Hirschfield (argued), San Francisco, Cal., for defendant-appellant.
Dean C. Smith (argued), U. S. Atty., Carroll D. Gray, Asst. U. S. Atty., Spokane, Wash., for plaintiff-appellee.
Before CHAMBERS, MERRILL and KOELSCH, Circuit Judges.
PER CURIAM.


1
The judgment in this Dyer Act case is affirmed.


2
We have reviewed the evidence, the sufficiency of which is attacked. Counsel for appellant sincerely believes in his client's innocence. But mathematical certainty is not required. The standard is beyond a reasonable doubt. If Wise is innocent, he still got himself into a very damning set of circumstances from which the required inferences could be drawn.


3
Other points raised, we also find without merit.